Exhibit 10.6

 

CONSULTING AGREEMENT ADDENDUM

 

This Consulting Agreement Addendum is entered into effective as of March 6,
2003, and is a supplement to, and modification of, that certain Consulting
Agreement (the “Original Agreement”) by and between F.Y.I. Incorporated (n/k/a
SOURCECORP, Incorporated) (the “Company”) and David Lowenstein (“Consultant”),
dated as of January 1, 2000.

 

1.             Fee Modification.  Effective March 6, 2003, in addition to the
fees contemplated by Section 2 of the Original Agreement, Consultant shall be
paid the lesser of $140 per hour or $1000 per day, for services Consultant
performs at the request of, and on behalf of, the Company, subject to the
aggregate compensation limitation under the Original Agreement of $250,000 for
any calendar year; provided, that such fees shall not be available for
SOURCECORP Board of Director related activities or (preclosing) acquisition
related activities, which Board related activities are compensated for in
accordance with the then prevailing Board compensation structure and which
(preclosing) acquisition related activities are compensated for under Section 2
of the Original Agreement.

 

2.             Governing Law.  This Addendum shall in all respects be construed
according to the laws of the State of Texas.

 

3.             Counterparts.  This Addendum may be executed simultaneously in
two (2) or more counterparts, each of which shall be deemed an original and all
of which together shall constitute but one and the same instrument.

 

4.             Effect of Addendum.  Except as specifically amended by this
Addendum, all provisions of the Original Agreement remain in full force and
effect in accordance with their express terms.

 

IN WITNESS WHEREOF, the parties hereto have executed this Addendum as of the day
and year first above written.

 

 

SOURCECORP,  Incorporated

 

CONSULTANT

(f/k/a F.Y.I. Incorporated)

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Thomas C. Walker

 

/s/ David Lowenstein

 

 

Thomas C. Walker

 

David Lowenstein

Title:

Chairman and
Chief Development Officer

 

 

 

--------------------------------------------------------------------------------